DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive ton the Preliminary Amendment filed on 12/27/21.  Accordingly, claims 20-39 are currently pending; and claims 1-19 are canceled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28, 30-32, 36 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,233,518. 
-Regarding claim 28, claims 1-19 of U.S. Patent No. 11,233,518 teaches a clock data recovery circuit (“clock data recovery circuit”, claim 10, col. 18, line 50) as a clock data recovery circuit for receiving an input data signal “input data signal”  including an embedded clock signal (“embedded clock signal”, claim 10, col. 18, line 53), the clock data recovery circuit (see claim 10 of U.S. Patent No. 11,233,518) comprising: 
a clock recovery circuit “clock recovery circuit” configured to generate a recovery clock signal “recovery clock signal” from the input data signal (see col. 18, lines 51-53); and a 
data recovery circuit “data recovery circuit” configured to generate a recovery data signal “recovery data signal “ from the input data signal by using the recovery clock signal (see col. 18, lines 54-56), 
wherein the clock recovery circuit comprises a PLL circuit “PLL circuit” that is configured to:
perform a first phase fixing operation “second phase fixing operation” on a test data signal by using a plurality of selection reference clock signals “at least two selection reference clock signals” among a plurality of second reference clock signals “plurality of reference clock signals” having phases sequentially delayed by a unit phase “unit phase “ from a first reference clock signal “first reference clock signa” , in a training mode “training mode”, (see col. 18, line 59 to col. 19, line 3), and 
perform a second phase fixing operation “third phase fixing operation” on the input data signal by using the plurality of second reference clock signals, in a normal mode “normal mode”, (see col. 19, lines 4-6).
(Note that the recitation  “wherein a first edge detection range with respect to the test data signal in the first phase fixing operation is greater than a second edge detection range with respect to the input data signal in the second phase fixing operation” is not given patentable weight over the clock data recovery circuit of claims 1-19 of U.S. Patent No. 11,233,518 since the recitation merely species a certain edge detection range “first edge detection range” in comparison with another certain edge detection range “second edge detection range” and does not further structurally specify the claimed “clock data recovery circuit” that claims 1-19 of U.S. Patent No. 11,233,518 anticipated.)
-Regarding claim 30, claims 1-19 of U.S. Patent No. 11,233,518 teaches that the PLL circuit comprises: 
a first phase detection circuit “first phase detection circuit”  configured to detect an edge of the test data signal by using first sample signals “selected sample signals, among the plurality of sample signals”  generated by sampling the test data signal with the plurality of selection reference clock signals “selection reference clock signals” , in the training mode (see claim 11 of U.S. Patent No. 11,233,518); and 
a second phase detection circuit “second phase detection circuit “ configured to detect an edge of the input data signal by using second sample signals “plurality of sample signals” generated by sampling the input data signal with the plurality of selection reference clock signals, in the normal mode (see claims 11 and 12 of U.S. Patent No. 11,233,518).
-Regarding claim 31, claims 1-19 of U.S. Patent No. 11,233,518 teaches that the PLL circuit further comprises a multiplexer “multiplexer” configured to output any one of an output of the first phase detection circuit and an output of the second phase detection circuit, as a signal for phase control, based on a mode signal “mode signal”, (see claim 14 of U.S. Patent No. 11,233,518).
(Note that a phrase “for phase control” is not given patentable weight over the clock data recovery circuit of claims 1-19 of U.S. Patent No. 11,233,518 since the recitation merely species an intended use, on which the claimed “clock data recovery circuit” does not depend for completeness but, is able to stand alone, and therefore does not differentiate the claimed “clock data recovery circuit” from the  clock data recovery circuit of claims 1-19 of U.S. Patent No. 11,233,518).
-Regarding claim 32, claims 1-19 of U.S. Patent No. 11,233,518 teaches that such the plurality of selection reference clock signals can be determined according to a type of a pattern of the test data signal (see claim 3 of U.S. Patent No. 11,233,518).
-Regarding claim 36, claims 1-19 of U.S. Patent No. 11,233,518 teaches a clock recovery circuit comprising (see claim 18 of U.S. Patent No. 11,233,518): 
a first PLL circuit “first phase-locked loop (PLL) circuit” configured to a coarse phase fixing operation “coarse phase fixing operation” on a test data signal “test data signal” having a prescribed pattern “prescribed pattern “ by using a first reference clock signal “first reference clock signal”, (see col. 20, lines 13-15); and 
a second PLL circuit “second PLL circuit” configured to perform a fine phase fixing operation “fine phase fixing operation” on the test data signal, subsequently to the coarse phase fixing operation (see col. 20, lines 17-19), 
wherein the second PLL circuit is configurable to generate sample signals by sampling the test data signal with at least two selection reference clock signals “at least two selection reference clock signals, , among a plurality of second reference clock signals” having rising edges “rising edges “ that are synchronized optimally close to, or namely closest to, each of a rising edge and a falling edge of the test data signal as a result of the coarse phase fixing operation among a plurality of second reference clock signals “second reference clock signals”  that are sequentially delayed from the first reference clock signal by a unit phase “unit phase”, and generate a phase control signal “ phase control signal” to control phases of the plurality of second reference clock signals based on the sample signals, in a training mode “training mode” (see col. 20, lines 20-33).
-Regarding claim 38, claims 1-19 of U.S. Patent No. 11,233,518 teaches that the first PLL circuit is configured to be inactivated in a normal mode, and the second PLL circuit is configured to perform a second fine phase fixing operation on a normal data signal by using the plurality of second reference clock signals in the normal mode (see claim 18 of U.S. Patent No. 11,233,518, col. 20, lines 34-38).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 
Claims 28 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werner (2007/0058768).
-Regarding claim 28, Werner teaches a clock data recovery circuit (see figure 1) as a clock data recovery circuit for receiving an input data signal (DATA) including an embedded clock signal (“clock signal”, [0035]), the clock data recovery circuit comprising: 
a clock recovery circuit (100) configured to generate a recovery clock signal (RECOVERED CLOCK) from the input data signal; and 
a data recovery circuit (104) configured to generate a recovery data signal (PARALLEL DATA OUT) from the input data signal by using the recovery clock signal, 
wherein the clock recovery circuit comprises a phase-locked loop (PLL) circuit (100) , and the PLL circuit is configured to 
perform a first phase fixing operation, (at a start time during a start operation of the clock recovery circuit for synchronizing a recovered clock (RECOVERED CLOCK) to an intermediate clock (INTERMED CLOCK) (see [0026])), on the input data signal as a test data by selectively using at least two selection reference clock signals (Q, I-)  (see figure 8) as a plurality of selection reference clock signals, among a plurality of second reference clock signals (Q, I-, Q-) having phases sequentially delayed, via inverters (150a, 150b, 150c) (see figure 6, and [0037, 0038]),  by a unit phase (formed by each inverter) from a first reference clock signal (outputted from (150d), figure 6), in a training mode (being an operation during/being the start operation), and
perform a second phase fixing operation (being an operation after the start operation)  on the input data signal by using the plurality of second reference clock signals, in a normal mode (being an operation during/being the second phase fixing operation for synchronizing the intermediate clock to the test data signal after the start of operation).
(Note that the recitation  “wherein a first edge detection range with respect to the test data signal in the first phase fixing operation is greater than a second edge detection range with respect to the input data signal in the second phase fixing operation” is not given patentable weight over the clock data recovery circuit of Werner since the recitation merely species a certain edge detection range “first edge detection range” in comparison with another certain edge detection range “second edge detection range” and does not further structurally specify the claimed “clock data recovery circuit” that Werner anticipated.)
-Regarding claim 36, Werner teaches a clock recovery circuit (see figure 1) comprising: 
a first phase-locked loop (PLL) circuit (comprising (128, 134, 102)) (see figure 1) configured to perform a coarse phase fixing operation on a test data signal (comprising “data signal” and/or “clock signal”, [0035])  having a prescribed pattern, (e.g., comprising “000110”, see figure 2 and [0015]), by using a first reference clock signal included in the recovered clock, e.g., being a recovered clock  signal (I) (see figure 6, and [0037]); and 
a second PLL circuit (comprising (120, 128, 134, 102, 104, 116)) (see figure 1) configured to perform a fine phase fixing operation on the test data signal subsequently to the coarse phase fixing operation, wherein the second PLL circuit is configurable to 
generate, via (732, 734) (see figure 8), sample signals by using at least two selection reference clock signals (Q, I-)  (see figure 8), among a plurality of second reference clock signals (Q, I-, Q-), having rising edges that are optimally close to, or namely synchronized closest to, each of a rising edge and a falling edge of the test data signal as a result of the coarse phase fixing operation, wherein the plurality of second reference clock signals are sequentially delayed, via inverters (150a, 150b, 150c) (see figure 6, and [0037, 0038]), from the first reference clock signal by a unit phase (formed by each inverter), respectively, and
generate a phase control signal (FIRST CONTROL) (see figure 1) for controlling phases of the second reference clock signals by successfully/complimentarily using/based on the sample signals in a training mode (being an operation during /being the fine phase fixing operation) , (see figure 1 and 8).
Allowable Subject Matter
Claims 20-27 are allowed.
Claims 29, 33-35, 37 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632